                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION


 In re: SARAI SERVICES GROUP, INC. 1    )
                                        )                         Case No.: 18-82948-CRJ-11
       EIN: xx-xxx2969                  )
                                        )
              Debtor.                   )                         CHAPTER 11
 _______________________________________)

                                 FINAL APPLICATION FOR
                           APPROVAL OF DEBTOR’S ATTORNEY FEES

         COMES NOW CM Holding, Inc., as Chapter 11 Debtor (the “Debtor”), and Sparkman,
 Shepard, and Morris P.C., as Debtor’s court-approved counsel (the “Debtor’s Attorneys”), in
 conformity with 11 U.S.C. § 330 and FRBP Rule 2016(a), and respectfully show this Court as
 follows:

         1.    In this case, the Court has previously approved the following interim applications for
 fees and expenses of the Debtor’s Attorneys (the “Approved Interim Fee Applications”):

     Approval Date           Period                  Fees              Expenses            Total Due

      02/05/2019       10/10/18 – 11/30/18       $    582.00               $0.00          $    582.00
      05/08/2019       12/10/18 – 02/28/19       $ 7,037.50                $0.00          $ 7,037.50
      08/06/2019       03/01/19 – 05/31/19       $ 3,874.50                $0.00          $ 3,874.50
      10/25/2019       06/03/19 – 08/15/19       $15,503.00                $0.00          $15,503.00
       Total                                     $26,997.00                $0.00          $26,997.00
         2.      On October 16, 2018, this Court granted the Debtor’s Motion to Fix Procedure for
 Periodic Interim Allowance of Compensation and Reimbursement of Expenses for Chapter 11
 Attorneys, establishing a Monthly Fee Notice procedure. Following is a list of the Notices of
 Monthly Compensation and Reimbursement of Expenses for Chapter 11 Debtor's Attorneys in this
 case which have not come before this Court for approval on an interim basis:



 1
         In addition to Sarai Services Group, Inc., the Debtors include the following: SSGWWJV LLC, Case No. 18-
 82949-CRJ-11; Sarai Investment Corporation, Case No. 18-82950-CRJ-11; and CM Holding, Inc., Case No. 18- 82951-
 CRJ-11.




Case 18-82948-CRJ7          Doc 410    Filed 01/21/20 Entered 01/21/20 14:40:08                  Desc Main
                                      Document     Page 1 of 3
    Notice Date            Period                 Fees            Expenses        Total Due

    10/13/2019         September 2019           $2,628.50         $ 87.55          $2,716.05
    11/14/2019         October 2019             $3,304.00            $     0.00    $3,304.00
    12/11/2019         November 2019            $4,586.50         $        0.00    $4,586.50
    01/9/2020          December 2019            $2,440.50         $        0.00    $2,440.50
    Total                                     $12,959.50                 $87.55   $13,047.05

        3.      To date, no party has objected to Monthly Fee Notices or to the Debtor’s Attorneys’
 approved Interim Fee Applications.

        4.      The Debtor and the Debtor’s Attorneys request that this Court approve final
 compensation to the Debtor’s Attorneys in the amount of $39,956.50 and reimbursement of expenses
 in the amount of $87.55 for services rendered to the Debtor’s estate between October 10, 2018 and
 December 31, 2019.

        WHEREFORE, the Debtor and the Debtor’s Attorneys respectfully request that the Court
 enter an Order: approving final compensation to the Debtor’s Attorneys in this matter in the amount
 of $39,956.50 and reimbursement of expenses in this matter totaling $87.55; and granting such
 further relief as this Court deems just and proper.

        Respectfully submitted this the 21st day of January, 2020.

                                              /s/ Tazewell T. Shepard
                                              Tazewell T. Shepard III
                                              Tazewell T. Shepard IV
                                              Attorneys for the Debtor

                                              SPARKMAN, SHEPARD & MORRIS, P.C.
                                              P. O. Box 19045
                                              Huntsville, AL 35804
                                              Tel: 256/512-9924
                                              Fax: 256/512-9837




Case 18-82948-CRJ7        Doc 410    Filed 01/21/20 Entered 01/21/20 14:40:08          Desc Main
                                    Document     Page 2 of 3
                                   CERTIFICATE OF SERVICE

        This is to certify that this the 21st day of January, 2020, I have this day served the foregoing
 motion on all parties requesting notice, all parties listed on the Clerk’s Certified Matrix and Richard
 Blythe, Office of the Bankruptcy Administrator, by electronic service through the Court’s CM/ECF
 system and/or by placing a copy of same in the United States Mail, postage pre-paid.

                                             /s/ Tazewell T. Shepard
                                             Tazewell T. Shepard




Case 18-82948-CRJ7        Doc 410    Filed 01/21/20 Entered 01/21/20 14:40:08             Desc Main
                                    Document     Page 3 of 3
